DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This action is in response to communications filed 01/20/2022. The Examiner has fully considered the Applicant’s arguments filed on 01/20/2022, found them to be persuasive.  Claims 1-20 are allowed. 

REASONS FOR ALLOWANCE
 
The following is an examiner’s statement of reasons for allowance: None of the prior art of record taken singularly or in combination teaches or suggests a first server for receiving a first request for a service among one or more services from a computing device, translating the first request to a first address corresponding to the first request if the first request is for a managed service among the one or more services; sending the first request to a second server if the first request is for an unmanaged service among the one or more services; receiving a second address from the second server for the first request for the unmanaged service; send the first address or the second address to the computing device; receiving a second request from the computing device based on either the first address or the second address; receiving a second request from the computing device based on either the first address or the second address, an to set a feature control that will apply to the second request even if the computing device does not have a valid data plan or is otherwise not permissioned to use the network if the second request corresponds to the first address.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KASSA whose telephone number is (571)270-0567. The examiner can normally be reached on Monday -Friday 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 517-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
01/29/2022





/ELIZABETH KASSA/                                       
Examiner, Art Unit 2457

/MOUSTAFA M MEKY/Primary Examiner, Art Unit 2457